                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                   :
DEAN M. CARTER                           :  BK. No. 1:16-bk-01249-HWV
D/B/A DR. ROOF ROOFING COMPANY           :
D/B/A B-LARGE SOUND EFFECTS              :  Chapter No. 13
                       Debtor            :
                                         :
DEUTSCHE BANK NATIONAL TRUST             :
COMPANY AS TRUSTEE FOR GSAMP             :
TRUST 2004-HE2, MORTGAGE PASS-           :  11 U.S.C. §362
THROUGH CERTIFICATES, SERIES 2004-       :
HE2
                       Movant
                  v.
DEAN M. CARTER
D/B/A DR. ROOF ROOFING COMPANY
D/B/A B-LARGE SOUND EFFECTS
                       Respondent

 ORDER DENYING RELIEF FROM §362 AUTOMATIC STAY WITH RESPECT TO 1522
              NORTH 6TH STREET, HARRISBURG, PA 17102.

    Upon consideration of Motion of DEUTSCHE BANK NATIONAL TRUST COMPANY
AS  TRUSTEE        FOR     GSAMP       TRUST   2004-HE2, MORTGAGE            PASS-
THROUGH CERTIFICATES, SERIES 2004-HE2 (Movant), and after notice and a hearing, it is:

      ORDERED AND DECREED that the Motion is DENIED, without prejudice.




      Dated: March 19, 2019                  By the Court,



                                            Henry W. Van Eck, Bankruptcy Judge   (LS)




Case 1:16-bk-01249-HWV     Doc 105 Filed 03/19/19 Entered 03/19/19 16:43:11             Desc
                            Main Document    Page 1 of 1
